DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 6/15/2021 is acknowledged.
Applicant amended claims 1, 9, and 17.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: claim 1 would be allowable because a closest prior art, Park (US 2017/0200768), discloses an upper electrode ME2 (Fig. 4B, paragraph 0050) on the threshold voltage control pattern (CL2, 108, HE2, and CR2 in Fig. 4B); and a second conductive line SW2 (Fig. 4B, paragraph 0049) contacting an upper surface of the upper electrode ME2 (Fig. 4B) but fails to disclose the upper electrode has a length greater in the second direction than in a first direction perpendicular to the second direction; and the second conductive line has a length greater in the second direction than in a first direction. Additionally, the prior art does not teach or suggest a variable resistance memory device, comprising: the upper electrode has a length greater in the second direction than in a first direction perpendicular to the second direction; and the second conductive line has a length greater in the second direction than in a first direction in combination with other elements of claim 1.
In addition, claim 9 would be allowable because a closest prior art, Park (US 2017/0200768), discloses a second electrode ME2 (Fig. 4B, paragraph 0050) on the structures (HE1, CR1, ME1, SW1, and TE1 in Fig. 4B); and a second conductive line SW2 (Fig. 4B, paragraph 0049) contacting an upper surface of the second electrode ME2 (Fig. 4B) but fails to disclose the second electrode has a length greater in the second direction than in a first direction perpendicular to the second direction; and the second conductive line has a length greater in the second direction than in a first direction. Additionally, the prior art does not teach or suggest a variable resistance memory device, comprising: the second electrode has a length greater in the second direction than in a first direction perpendicular to the second direction; and 
Furthermore, claim 17 would be allowable because a closest prior art, Park (US 2017/0200768), discloses an upper electrode TE2 (Fig. 15B, paragraph 0100) on the structures (vertical stack layers from 206 to CR2 in Fig. 15B); and a second conductive line CL3 (Fig. 15B, paragraph 0097) on the upper electrode TE2 (Fig. 15B) but fails to disclose the upper electrode has a length greater in the second direction than in a first direction perpendicular to the second direction; and the second conductive line has a length greater in the second direction than in a first direction. Additionally, the prior art does not teach or suggest a variable resistance memory device, comprising: the upper electrode has a length greater in the second direction than in a first direction perpendicular to the second direction; and the second conductive line has a length greater in the second direction than in a first direction in combination with other elements of claim 17.

A closest prior art, Park (US 2017/0200768), discloses a variable resistance memory device, comprising: 5a plurality of stacked structures (HE1, CR1, ME1, SW1, and TE1 in Fig. 4B) on a substrate 100 (Fig. 4B, paragraph 0027), each of the stacked structures including: a lower electrode HE1 (Fig. 4B, paragraph 0038); a variable resistance pattern CR1 (Fig. 4B, paragraph 0037) on the lower electrode HE1 (Fig. 4B); a middle electrode ME1 (Fig. 4B, paragraph 0040) on the variable resistance pattern CR1 (Fig. 4B); and a selection pattern SW1 (Fig. 4B, paragraph 0042) on the middle electrode ME1 (Fig. 4B); 10a threshold voltage control pattern (CL2, 108, HE2, and CR2 in Fig. 4B) on the stacked structures (HE1, CR1, ME1, SW1, and TE1 in Fig. 4B), the threshold voltage control pattern (CL2, 108, HE2, and CR2 in Fig. 4B) extending (see Fig. 4B, wherein the horizontal length of TE1, CL2, 108, HE2, and CR2) in a second direction (horizontal direction in Fig. 4B) parallel to an upper surface of the substrate 100 (Fig. 4B) and configured (see paragraph 0096, wherein “the switching elements SW1 may be 
In addition, a closest prior art, Park (US 2017/0200768), discloses a variable resistance memory device, comprising: a plurality of structures (HE1, CR1, ME1, SW1, and TE1 in Fig. 4B) on a substrate 100 (Fig. 4B, paragraph 0027), each of the structures including: a first electrode HE1 (Fig. 4B, paragraph 0038); a variable resistance pattern CR1 (Fig. 4B, paragraph 0037) on the first electrode HE1 (Fig. 4B); a selection pattern (SW1 and TE1 in Fig. 4B, paragraph 0042) on the variable resistance pattern CR1 (Fig. 4B); and  15a threshold voltage control pattern (CL2, 
Furthermore, a closest prior art, Park (US 2017/0200768), discloses a variable resistance memory device, comprising: a plurality of structures (vertical stack layers from 206 to CR2 in Fig. 15B) on a substrate 200 (Fig. 15B, paragraph 0090), each of the structures including: a lower electrode 206 (Fig. 15B, paragraph 0093); 10a selection pattern SW1 (Fig. 15B, paragraph 0092) on the lower electrode 206 (Fig. 15B); a threshold voltage control pattern 

Any comments considered necessary by applicant must be submitted no later than the 

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/L. K./
Examiner, Art Unit 2813

	



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813